IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT
                                  __________________

                                          No. 95-40902
                                        Conference Calendar
                                       __________________


KENNETH WAYNE WARREN,

                         Plaintiff-Appellant,

versus

RYAN LONG; KEVIN FORD,

                         Defendants-Appellees.

                                 ----------
                   Appeal from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 6:95-CV-153
                                 ----------
                                 June 26, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

         Kenneth Wayne Warren, Texas state prisoner #403823, appeals from the district court's

dismissal of his civil rights complaint. Warren argues that the district court abused its discretion

by dismissing his claims against defendant Collins as frivolous pursuant to 28 U.S.C. § 1915(d)

and by entering judgment for the remaining defendants following a bench trial on his excessive-

use-of-force claim. We have reviewed the record

and find no reversible error. Accordingly, the judgment is AFFIRMED for essentially the reasons

given by the district court. Warren's motion for appointment of counsel is DENIED.



   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
            No. 95-40902
                 -2-

AFFIRMED.